Per curiam.
Appellant was convicted of knowingly and intentionally offering to buy votes at a primary election in violation of Code § 34-1933 and was sentenced to twelve months imprisonment. The appeal is in forma pauperis.
1. The appellant contends that the trial court erred in overruling appellant’s motion to dismiss the indictment on the grounds that it violated his First and *537Fourteenth Amendment rights under the Federal Constitution or in the alternative that Code § 34-1933 is void on its face for vagueness and overbreadth. Code § 34-1933 provides: "Any person who buys or sells or offers to buy or sell, or knowingly participates in the buying or selling of votes, at any primary or election, shall be guilty of a felony.” In our opinion, this statute is not void for any of the grounds urged by the appellant. Lanthrip v. State, 235 Ga. 10 (218 SE2d 771) (1975).
Submitted June 15, 1979
Decided September 26, 1979
Rehearing denied October 30, 1979.
Lynward S. Bussey, for appellant.
William S. Lee, District Attorney, for appellee.
2. The trial court did not err in failing to give the appellant’s requests to charge. The substance of these requests is found in the full charge of the trial court which contains no error.
3. The appellant contends that the evidence was insufficient to support a verdict of guilty. We disagree and affirm.

Judgment affirmed.


All the Justices concur, except Hall, J., who dissents.